EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lonnie Holder on 26 May 2022.

The application has been amended as follows: 
Claim 1:
“from the temperature” in line 8 should read --from each one of the pair of temperature--
“one of the temperature” in line 18 should read --one of the pair of temperature sensors--

Claim 5:
“one of the temperature” in line 3 should read --one of the pair of temperature--

Claim 9:
“each of the temperature” in line 1 should read --each one of the pair of temperature--

Claim 10:
Lines 8-19 should be amended as follows:
--a processor configured to receive the temperature signals from each one of the pair of temperature sensors, to analyze the temperature signals, to determine a temperature difference between the left and right ABTT terminuses, to determine which of the left and the right ABTT terminuses as a higher temperature, to determine a condition from the temperature difference and which of the left and the right ABTT terminuses has the higher temperature, to determine a baseline temperature condition from the temperature sensors, to determine a change in the temperature from each one of the pair of temperature sensors from the baseline; and
a temperature modification device positioned and configured to apply heat to at least one of the ABTT terminuses or to remove heat from the at least one of the ABTT terminuses in response to:
the determination of the baseline temperature condition wherein the baseline temperature condition is determined from a combination of [the] a determined baseline temperature and [a] the temperature [gradient] difference between the left and right ABTT terminuses,
the determination of the condition until a predetermined temperature of the human body is measured at the at least one of the ABTT terminuses by a respective one of the pair of temperature sensors,
the temperature modification device being configured to control application of heat or removal of heat only at the at least one of the ABTT terminuses to obtain a predetermined temperature of the human body as measured at the at least one of the ABTT terminuses for a predetermined period of time.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a processor configured to receive the temperature signals from the temperature sensors, to analyze the temperature signals, to determine a temperature difference between the left and right ABTT terminuses, to determine which of the left and the right ABTT terminuses has a higher temperature, and to determine a condition from the temperature difference and which of the left and the right ABTT terminuses has the higher temperature; and a temperature modification device positioned and configured to apply heat only to at least one of the ABTT terminuses or to remove heat only from the at least one of the ABTT terminuses in response to the determination of the condition, until a predetermined temperature of the human body is measured at the at least one of the ABTT terminuses by a respective one of the temperature sensors (emphasis added). The prior art that comes closet to teaching these limitations is Abreu ‘605, which teaches a processor that receives temperature signals from temperature sensors and determines a temperature difference between the left and right ABTT terminuses and a temperature modification device positioned and configured to apply heat to at least one of the ABTT terminuses or to remove heat only from the at least one of the ABTT terminuses. However, Abreu ‘605 does not teach the processor determining which of the left and the right ABTT terminuses has a higher temperature and determining a condition from the temperature difference and which of the left and the right ABTT terminuses has the higher temperature. Abreu ‘605 also does not teach the temperature modification device applying/removing heat to at least one of the ABTT terminuses in response to the determination of the condition until a predetermined temperature of the human body is measured at the at least one of the ABTT terminuses by a respective one of the temperature sensors. Boczan ‘578 teaches determining a temperature difference from two temperature sensors to indicate fatigue but does not teach determining which of the left and right ABTT terminuses has a higher temperature and determining a condition from the temperature difference and which of the left and right ABTT terminuses has the higher temperature. Boczan ‘578 also does not teach the temperature modification device applying/removing heat to at least one of the ABTT terminuses in response to the determination of the condition until a predetermined temperature of the human body is measured at the at least one of the ABTT terminuses by a respective one of the temperature sensors. None of the prior art of record discloses a processor determining a condition from the temperature difference and which of the left and right ABTT terminuses has the higher temperature and a temperature modification device applying/removing heat to at least one of the ABTT terminuses in response to the determination of the condition until a predetermined temperature of the human body is measured at the at least one of the ABTT terminuses by a respective one of the temperature sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/               Supervisory Patent Examiner, Art Unit 3791